Exhibit 2.1 ASSET PURCHASE AGREEMENT by and among BEST LOCKERS, LLC, AMERICAN LOCKER SECURITY SYSTEMS, INC., and AMERICAN LOCKER GROUP INCORPORATED February 14, 2014 TABLE OF CONTENTS Page ARTICLE 1 PURCHASE AND SALE; ASSIGNMENT AND ASSUMPTION 1 Purchase and Sale of Acquired Assets 1 Assignment and Assumption of Assumed Liabilities 1 Excluded Assets 2 Excluded Liabilities 2 ARTICLE 2 CONSIDERATION AND CLOSING 2 Purchase Price 2 Supplemental Payments. 2 Closing Transactions 3 Holdback. 4 Further Assurances 5 ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF SELLERS 5 Organization; Authority; Authorization 5 Noncontravention 5 Financial Information. 6 Assets 6 Litigation 6 Intellectual Property. 6 Employees 7 Employee Benefits. 7 Compliance with Laws; Permits. 7 Location of Assets 8 ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF BUYER 8 Organization; Authority; Authorization 8 Noncontravention 8 ARTICLE 5 ADDITIONAL AGREEMENTS 8 Additional Agreements with Disney. 9 Expenses 9 Tax and Related Matters. 9 Non-Competition; Non-Solicitation; Etc. 10 Employees 11 Confidentiality. 12 Post-Closing Obligations. 12 ARTICLE 6 INDEMNIFICATION 13 Survival. 13 Indemnification Provisions for Benefit of Buyer 13 Indemnification Provisions for Benefit of Sellers 13 Indemnification Process. 14 Third Party Claims. 14 Limits on Indemnification. 15 ARTICLE 7 CERTAIN DEFINITIONS 15 i Certain Defined Terms. 15 Definitions. 17 ARTICLE 8 MISCELLANEOUS 18 No Third Party Beneficiaries 18 Entire Agreement 19 Assignment; Successors and Assigns 19 Specific Performance 19 Counterparts; Delivery by Facsimile or PDF 19 Descriptive Headings 19 Notices 19 Governing Law 20 Amendments and Waivers 20 Incorporation of Schedules and Exhibits 21 Construction 21 Severability of Provisions 21 Consent to Jurisdiction 21 WAIVER OF JURY TRIAL 22 List of Exhibits Exhibit A – Transition Services Agreement Exhibit B – Supply Agreement Exhibit C – Amendment to Settlement Agreement Exhibit D-1 – Subordination Agreement Exhibit D-2 – Subordination Agreement List of Schedules Schedule 1.1 Schedule 3.2 Schedule 3.3 Schedule 3.6(a) Schedule 3.7 Schedule 3.8 Schedule 3.9(a) Schedule 3.9(b) Schedule 5.3(a) Schedule 5.7(b) ii ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (this “ Agreement ”) is made as of February 14, 2014, by and among Best Lockers, LLC , a limited liability company organized under the laws of the State of Delaware (“ Buyer ”), American Locker Security Systems, Inc. , a corporation organized under the laws of the State of Delaware (“
